Citation Nr: 0729398	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-11 973A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a foot disability, 
claimed as flat feet.

2.  Entitlement to service connection for shin splints.

3.  Entitlement to service connection for a neck disability, 
to include on a secondary basis.

4.  Entitlement to service connection for an upper back 
disability, to include on a secondary basis.

5.  Entitlement to a rating in excess of 40 percent for a low 
back disability.

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1977 to March 1980.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from July 2003 and 
June 2006 rating decisions by the Philadelphia, Pennsylvania 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 2007, a hearing before the undersigned Veterans Law Judge 
was held at the RO.  A transcript of this hearing is of 
record.

The issues of entitlement to service connection for neck and 
an upper back disabilities, an increased rating for a low 
back disability, and TDIU are being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if any action on his part is 
required.


FINDINGS OF FACT

1.  The veteran is not shown to have a foot disability.

2.  The veteran is not shown to have shin splints.



CONCLUSIONS OF LAW

1.  Service connection for a foot disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006). 

2.  Service connection for shin splints is not warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With regard to the claims decided herein, the veteran was 
advised of VA's duties to notify and assist in the 
development of the claims in an October 2005 letter, prior to 
the rating decision on appeal.  The letter explained the 
evidence necessary to substantiate the claims, the evidence 
VA was responsible for providing, the evidence she was 
responsible for providing, and that she should submit any 
evidence in her possession pertaining to the claims (see page 
2 of the October 2005 letter).  Furthermore, in a March 2007 
letter, she was given notice regarding ratings and effective 
dates of awards, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  She was given ample time to respond and 
supplement the record.  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records (SMRs) and post-service VA 
and private treatment records.  Therefore, there is no 
further medical evidence to obtain.  The Board concludes that 
a VA examination is not necessary.  First, there is no 
medical evidence of findings of shin splints in, or after, 
service.  In Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, the United States Court of 
Appeals for the Federal Circuit noted that 38 C.F.R. § 
3.159(c)(4)(i) requires that a claimant establish that he or 
she has suffered an event, injury, or disease in service in 
order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  Such is not the 
case here.  Second, there is no medical evidence of a current 
diagnosis of a foot disability.  Therefore, a medical opinion 
is not necessary to decide this claim.  38 C.F.R. 
§ 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004). 

II.  Service Connection for a Foot Disability and Shin 
Splints

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran served on active duty from July 1977 to March 
1980.  Her service medical records (SMRs) are silent for 
complaints or findings related to shin splints.  They note 
that the veteran was seen in July 1977 and September 1977 
with complaints of blisters and pain in the arches of her 
feet.  She was treated with padded boots, arch supports and 
then a gel cast for several weeks.  The diagnosis in 
September 1977 was bilateral plantar fascial strain.  
Subsequent SMRs, including a February 1980 Medical Board 
examination report, are negative for complaints or findings 
of a foot disability.  

Postservice medical evidence, including a June 1980 VA 
examination report and a June 1999 Social Security 
Administration decision, is silent for complaints or findings 
related to a foot disability or shin splints.

At the May 2007 Travel Board hearing, the veteran testified 
that she had shin splints diagnosed by her private physician 
in the 1980's; however, these medical records are no longer 
available.  She indicated that she did not have shin splints 
diagnosed during her military service.

Although the veteran had complaints of foot pain early during 
her military service, no further complaints or residual 
disability were noted in subsequent service medical records, 
to include a Medical Board examination report just prior to 
discharge.  Furthermore, there is no postservice medical 
evidence of a foot disability related the veteran's military 
service.  The veteran has not identified any treatment for 
such disability.  Accordingly, there is no valid claim of 
service connection for a foot disability, and service 
connection for such disability, claimed as flat feet, is not 
warranted.  See Brammer, supra.

The veteran's SMRs do not show any complaints or treatment 
related to shin splints.  She has testified that she did not 
have shin splints diagnosed in service.  Furthermore, there 
is no postservice medical evidence of shin splints.  
Accordingly, service connection for this disability is not in 
order.  See Brammer, supra.  

Because the preponderance of the evidence is clearly against 
the veteran's claims, the doctrine of resolving doubt in her 
favor when the evidence is in relative equipoise does not 
apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a foot disability is denied.

Service connection for shin splints is denied.


REMAND

Regarding the remaining issues on appeal, the Board notes 
that additional evidence pertinent to these matters (a 
statement from J E. B, D.O.) was received in June 2007 
(subsequent to the issuance of the March 2007 Statement of 
the Case (SOC) and the March 2007 Supplemental SOC (SSOC)).  
This evidence has not been reviewed by the RO in conjunction 
with the issues on appeal, and the veteran has not waived RO 
consideration of this particular additional evidence.  
Accordingly, the RO must be given the opportunity to review 
the claims in light of this evidence before the Board can 
enter a decision.  See 38 C.F.R. § 20.1304(c).
Furthermore, further development of the record is required to 
comply with VA's duty to assist the veteran in the 
development of facts pertinent to her claims.  Regarding the 
claims of service connection for neck and upper back 
disabilities, the medical evidence of record shows current 
diagnoses of degenerative changes of the cervical spine and 
mild lower thoracic disc degeneration.  A June 2007 opinion 
from Dr. B essentially states that the neck and upper back 
problems may be worsened by the veteran's service-connected 
low back disability.  No reasons and bases for this opinion 
are provided.  Furthermore, Dr. B's opinion is not stated in 
terms of sufficient probability (i.e., at least as likely as 
not) to substantiate the veteran's claims.  Under 38 C.F.R. § 
3.159(c)(4), a VA medical examination or opinion is necessary 
if the evidence of record: (A) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B) establishes that 
the veteran suffered an event, injury or disease in service; 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  In light of Dr. 
B's opinion, additional VA examination to secure a medical 
opinion is necessary.

Regarding the claim for an increased rating for low back 
disability, the Board notes that the diagnostic criteria for 
evaluating diseases and injuries of the spine were revised 
during the pendency of the veteran's claim, effective 
September 26, 2003.  The VA examination reports of record 
simply do not address the presence or absence of all symptoms 
that in the criteria for rating the veteran's service-
connected spine disability.  Specifically, an examination 
must provide sufficient information to rate the disability in 
accordance with the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  In particular, at the May 
2007 Travel Board hearing, the veteran complained of 
neurological problems associated with her service-connected 
low back disability.  Therefore, a new VA examination is 
indicated.

Regarding the claim for TDIU, the Board notes that it may not 
reject the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that her service-
connected disability does not prevent her from performing 
work that would produce sufficient income to be other than 
marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  A 
medical opinion as to whether the veteran's service-connected 
disability renders her unable to obtain or retain 
substantially gainful employment. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be examined by an orthopedist to 
determine the nature and etiology of any 
current neck and/or upper back 
disability, and the severity her service 
connected low back disability.  The 
veteran's claims files must be reviewed 
by the examiner in conjunction with the 
examination.  Based upon the examination 
results and review of the claims folders, 
the examiner should:

a.  Provide an opinion as to whether at 
least as likely as not any current neck 
disability was caused by, or chronically 
worsened due to, the veteran's service-
connected low back disability.  The 
opinion should include an explanation of 
its rationale.

b.  Provide an opinion as to whether at 
least as likely as not any current upper 
back disability was caused by, or 
chronically worsened due to, the 
veteran's service-connected low back 
disability.  The opinion should include 
an explanation of its rationale.

c.  Regarding the low back disability, 
any indicated studies, including X-rays 
and ranges of motion in degrees, should 
be performed.

The examiner should describe the current 
state of the veteran's lumbar spine, 
including the presence or absence of 
ankylosis and, if present, the degree 
thereof and whether it is at a favorable 
or unfavorable angle.  The examiner 
should note the exact measurements for 
forward flexion, extension, and lateral 
flexion, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and attempt to 
assess the extent of any pain.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional 
functional impairment on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not possible, the examiner should 
so state.

The examiner should quantify the number 
of weeks of incapacitating episodes 
(periods of acute signs and symptoms of 
intervertebral disc syndrome requiring 
bed rest prescribed by a physician and 
treatment by a physician) over the past 
12 months.

The examiner should specifically identify 
any objective neurological abnormalities 
due to the service-connected low back 
disability, including, but not limited 
to, muscle spasm, absent ankle jerk, and 
bowel and bladder involvement.  The 
examiner should identify the nerve(s) 
involved and indicate whether the degree 
of paralysis is complete or incomplete, 
and, if incomplete, whether the degree of 
incomplete paralysis is moderate, 
moderately severe, or severe.  The 
examiner should opine whether the 
disability picture of the service 
connected low back disability reflects 
moderate intervertebral disc syndrome 
with recurring attacks, severe 
intervertebral disc syndrome with 
recurring attacks and intermittent 
relief, or pronounced intervertebral disc 
syndrome with little intermittent relief.

The examiner should also provide an 
opinion as to the impact of the 
disability on the veteran's ability to 
work, to include whether it renders her 
unemployable.  The rationale for all 
opinions expressed should also be 
provided.

2.  The RO should then re-adjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and her 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


